  Case 18-27705           Doc 37          Filed 09/02/20 Entered 09/02/20 08:52:15     Desc Main
                                            Document     Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                    )      Case No. 18 B 27705
                                                          )
TYESIA L. JOHNSON,                                        )      Chapter 13
                                                          )
                           Debtor.                        )      Hon. Deborah L. Thorne

               NOTICE OF MOTION OF SANTANDER CONSUMER USA INC.,
               D/B/A CHRYSLER CAPITAL TO MODIFY AUTOMATIC STAY
VIA ELECTRONIC NOTICE:
To:   Marilyn O. Marshall (Trustee)                       David M. Siegel, Esq. (Debtor’s Counsel)
      224 South Michigan Avenue, Suite 800                David M. Siegel & Associates
      Chicago, Illinois 60604                             790 Chaddick Drive
                                                          Wheeling, Illinois 60090
VIA U.S. MAIL:
To:   Tyesia L. Johnson (Debtor)
      316 Waldmann Drive
      Park Forest, Illinois 60466
        PLEASE TAKE NOTICE that on September 16, 2020 at 1:30 p.m., or as soon thereafter
as counsel may be heard, I will appear before the Honorable Deborah L. Thorne, or any judge
sitting in his/her stead, and present the Motion of Santander Consumer USA Inc., d/b/a
Chrysler Capital to Modify Automatic Stay, a copy of which is attached.
        This Motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the Motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.
        If you object to this Motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the Motion will be called on the presentment date. If no Notice of
Objection is timely filed, the Court may grant the Motion in advance without a hearing.
                                             Respectfully submitted,
                                             SANTANDER CONSUMER USA INC., D/B/A
                                             CHRYSLER CAPITAL,
                                             Creditor,
David J. Frankel (Ill. #6237097)             By: ___/s/ Cari A. Kauffman___
Cari A. Kauffman (Ill. #6301778)             One of its attorneys
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


Santander/Johnson/Motion to Modify Stay
  Case 18-27705           Doc 37          Filed 09/02/20 Entered 09/02/20 08:52:15     Desc Main
                                            Document     Page 2 of 4



                                          CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at Chicago, Illinois 60616 on September 2, 2020, before
the hour of 5:00 p.m.


                                                          ___/s/ Cari A. Kauffman___




Santander/Johnson/Motion to Modify Stay
  Case 18-27705           Doc 37          Filed 09/02/20 Entered 09/02/20 08:52:15    Desc Main
                                            Document     Page 3 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                    )     Case No. 18 B 27705
                                                          )
TYESIA L. JOHNSON,                                        )     Chapter 13
                                                          )
                           Debtor.                        )     Hon. Deborah L. Thorne

                    MOTION OF SANTANDER CONSUMER USA INC.,
               D/B/A CHRYSLER CAPITAL TO MODIFY AUTOMATIC STAY

         SANTANDER CONSUMER USA INC., D/B/A CHRYSLER CAPITAL (“Santander”),

a creditor herein, by its attorneys, the law firm of Sorman & Frankel, Ltd., respectfully requests

this Court, pursuant to Section 362 of the Bankruptcy Code, 11 U.S.C. §362 (West 2020), and

such other Sections and Rules may apply, to enter an Order modifying the automatic stay

provided therein. In support thereof, Santander states as follows:

         1. On October 2, 2018, Tyesia L. Johnson (“Debtor”) filed a Voluntary Petition for

Relief under Chapter 13 of the Bankruptcy Code. On December 12, 2018, Debtor filed an

Amended Chapter 13 Plan, which provides for payments on Santander’s secured claim through

the Chapter 13 Trustee, and which was confirmed on December 19, 2018.

         2. Santander is a creditor of the Debtor with respect to a certain indebtedness secured by

a lien upon a 2015 Jeep Patriot motor vehicle bearing a Vehicle Identification Number of

1C4NJPBB8FD139854 (the “Vehicle”). (See Ex. “A”).

         3. Debtor has not offered, and Santander is not receiving, adequate protection for its

secured interest or depreciating value. To the contrary, Debtor has failed to make required

payments to the standing Chapter 13 Trustee in these proceedings, resulting in non-payment of

Santander’s claim.




Santander/Johnson/Motion to Modify Stay
  Case 18-27705           Doc 37          Filed 09/02/20 Entered 09/02/20 08:52:15   Desc Main
                                            Document     Page 4 of 4



         4. Additionally, Debtor has failed to provide Santander or its counsel with proof of a

valid full coverage insurance policy for the Vehicle identifying Santander as the lienholder/loss

payee.

         5. As such, Santander seeks relief from the automatic stay so that Santander may take

possession of and sell the Vehicle and apply the sales proceeds to the balance due from Debtor.

         6. Debtor has no equity in the Vehicle and the Vehicle is not necessary to an effective

reorganization by Debtor.

         7. Santander will suffer irreparable injury, harm, and damage should it be delayed in

taking possession of and foreclosing its security interest in the Vehicle.

         8. Santander requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting

this Motion.

         WHEREFORE, Santander Consumer USA Inc., d/b/a Chrysler Capital respectfully

requests that this Court enter an Order, as attached hereto, modifying the automatic stay provided

by Section 362 of the Bankruptcy Code to permit Santander to take immediate possession of and

foreclose its security interest in the 2015 Jeep Patriot motor vehicle bearing a Vehicle

Identification Number of 1C4NJPBB8FD139854; and, for such other, further, and different relief

as this Court deems just and proper.

                                                    Respectfully submitted,
                                                    SANTANDER CONSUMER USA INC., D/B/A
                                                    CHRYSLER CAPITAL,
                                                    Creditor,
                                                    By: ___/s/ Cari A. Kauffman___
David J. Frankel (Ill. #6237097)                    One of its attorneys
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)



Santander/Johnson/Motion to Modify Stay
